           Case 1:19-vv-00319-UNJ Document 39 Filed 05/18/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-319V
                                         UNPUBLISHED


    SHARI BAELFYR,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: April 17, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On February 28, 2019, Shari Baelfyr filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 1, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On April 14, 2020, Respondent filed a Rule 4(c) Report and Proffer in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report and Proffer at 1. Specifically, Respondent concludes that “petitioner’s claim

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00319-UNJ Document 39 Filed 05/18/20 Page 2 of 2



meets the Table criteria for SIRVA.” Id. at 3. Respondent further agrees that “the case
was timely filed, that the vaccine was received in the United States, and that petitioner
satisfies the statutory severity requirement by suffering the residual effects or
complications of her injury for more than six months after vaccine administration.” Id. at
4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
